Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/9/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
The claims 1 and 3-10 are pending and are presented for examination.   
Amended claim 1 has been maintained with the previous claim 2.  Claims 3-10 are new issue requiring new consideration as claim structure being modified. 
Response to Argument regards amended claim 1.  
Argument: 
“While the Office has indicated fastening margins (18) and (41), the Office has not established how Yamasaki teaches that the fastening margin (18) is greater than the fastening margin (41). Therefore, the Office has not met its burden of establishing that Yamasaki teaches the above feature(s) of Claim 2, as amended into Claim 1 herein”.  
Response: 
Examiner disagree the argument.  The office action has been described sufficiently to convey how it being taught.  
As shown in the markup Fig. 1 (copied in claim 1 rejection below), the office action had clearly indicated the fastening margin (see arrow in 18) between the stator (21) and the housing (10) is greater than a 20fastening margin (see arrow in 41) between the rear frame (30) and the housing (10).  
Note that there is an ordinary meaning for “margin” such as “the edge or border of something”, e.g., "the eastern margin of the Indian Ocean".  
The drawing, which is a part of prior art, clearly shows difference in size.  Hence, although not anticipated as not strictly recited, it is obvious for those ordinary skills. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2017/0005539) in view of Kliman et al. (US 2006/0006848, hereinafter “Kliman”), Fujii et al. (US 2017/0117834, hereinafter “Fujii”) and Liu et al. (US 2014/0361655, hereinafter “Liu”).

Regarding claim 1, Yamasaki discloses a motor ([0021], see fig. 1) comprising: 
a cylindrical housing (10, [0022]) including at least one of aluminum ([0021]) or aluminum alloy in a cylinder shape ([0022]);  
5a stator (21); 
a rotor (22); and 
a rear frame (30) including at least one of aluminum ([0025]) or aluminum alloy, wherein the stator (21) is fixed onto an inner wall of the cylindrical housing (10) by an interference fit ([0022], see fig. 1), and 
the rotor (22) is provided inside the stator (21), and rotates about a shaft (25) by a rotating magnetic field generated by the stator (21) due to energization of three-phase windings ([0036]), and
 the rear frame (30) is fixed onto the inner wall of the housing (10) by an interference 15fit (press fit, [0025]), and holds a rear bearing (28, [0023]) that rotatably supports the shaft (25) on one side of the rear frame (30) in an axial direction.

    PNG
    media_image1.png
    232
    677
    media_image1.png
    Greyscale

(1) Yamasaki is merely silent to explicitly describe “at least one of iron or iron alloy”, 
(2) Yamasaki is silent to describe that two sets of three-phase windings are wound thereon so that a phase 10difference between the two sets of windings is (30 ± 60 x n)°, where n is an integer, and 
(3) Yamasaki is merely silent to explicitly describe that “the rotor has a plurality of permanent magnets along an outer periphery”.
Re (1), it is typical among skills in the art to have cores for stator and rotor being of a flux conductive material (e.g., steel).  As a support, Kliman teaches ([0003]) a stator core of electric machines including an iron alloy (steel) in order to enable flux penetration and reduce the eddy current flow for higher efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Yamasaki’s motor, a stator including at least one of iron or iron alloy, in order to enable flux penetration and reduce the eddy current flow thus providing higher efficiency, as taught by Kliman ([0003]).
Re (2), Fujii teaches ([0044-0051]) two sets of three-phase windings (13a & 13b) which are wounded on a stator (12, [0030]) so that a phase difference between the two sets of windings (13a & 13b) is (30 ± 60 x n)°, where n is an integer. Since Fujii teaches having a phase difference with an angle having a magnitude of 30 ([0044]) it complies with the recited equation:
(30 ± 60 x n)°, where n is an integer (1);
(30 ± 60 x 1)° = 30 - 60 = -30 (angle having a magnitude of 30 and thus would provide the same results and benefits disclosed by Fujii [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, to have a phase difference between the two sets of windings which is (30 ± 60 x n)°, where n is an integer, in order to suppress a decrease in power efficiency and worsening of vibration noise, as taught by Fujii ([0051]).
Re (3), in the Fig. 1 shown by Yamasaki, the portion along an outer periphery of a rotor (20) is typical way to express rotor magnet among the ordinary skills in the art.  
As a support, Liu teaches the use of permanent magnets in rotors (permanent magnet motors) along an outer periphery of a rotor in order to provide high performance and high torque density ([0004]). Liu teaches (see Fig. 2, [0031], also) in particular having a plurality of permanent magnets (31) along an outer periphery of a rotor (20).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Yamasaki and Liu to have the rotor having a plurality of permanent magnets along an outer periphery in order to provide high performance and high torque density, as taught by Liu ([0004]).
Yamasaki further discloses that a fastening margin (18) between the stator (21) and the housing (10) is greater than a 20fastening margin (41) between the rear frame (30) and the housing (10).  The margins are fastening by interference 15fit (press fit, shrink fit). 
As shown in the markup Fig. 1 below, Yamasaki shows the fastening margin (see arrow in 18) between the stator (21) and the housing (10) is greater than a 20fastening margin (see arrow in 41) between the rear frame (30) and the housing (10).  
Note that there is an ordinary meaning for “margin” such as “the edge or border of something”, e.g., "the eastern margin of the Indian Ocean".  

    PNG
    media_image2.png
    136
    428
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to as claimed structure. 


    PNG
    media_image3.png
    367
    510
    media_image3.png
    Greyscale


Regarding claim 3, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1. Yamasaki further discloses that a thickness (axial length of 18 in Fig. 1 markup) of a portion of the housing (10) in which the stator (21) is put by an interference fit (press fit) is greater than a thickness (axial length of  41 in Fig. 1 markup) of a portion of the housing (10) in which the 25rear frame (30) is put by an interference fit (press fit).  “thickness” is interpreted, for purpose of examination, axial length of an element as applicant’s “T” in Fig. 1. 


Regarding claim 4, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1, and while Yamasaki is silent to explicitly describe wherein the stator is configured by one stator core integrally formed in a circumferential direction or a plurality of stator cores integrally formed in the circumferential direction and stacked along the axial direction, Liu as combined shows (Fig. 2) the stator (10) is configured by one stator core (as shown in Fig. 2, before windings on it) integrally formed in a circumferential direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have as claimed for teeth and windings for concentrated magnetic flux. 


Regarding claim 8, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1. Yamasaki further discloses that the rear frame (30) supports a board (71, [0033]) and functions 20as a heat sink (since it is made of aluminum, [0026]) that dissipates heat generated by elements on the board (71).
Yamasaki does not disclose that there are two drive circuits for applying a voltage to the two sets of three-phase windings.
However, Fujii further discloses (see fig. 2, [0031-0051]) two drive circuits (INV1 with R1, INV2 with R2) for applying a voltage to two sets of three-phase windings (13a, 13b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman and Liu, the recited arrangement, in order to provide angle detection with great accuracy, as taught by Fujii ([0009]).


    PNG
    media_image4.png
    345
    453
    media_image4.png
    Greyscale

Regarding claim 9, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 8. Yamasaki further discloses, or at the very least suggests, that a thickness (see “T” on annotated fig. 1) of a main body excluding local protrusions in the rear frame (30) that functions as the heat sink is greater than one sixth of an axial length (AL) from a 25mounting seat surface (MSS, see annotated fig. 1) on a stator side of the housing (10) to an end surface (ES) on a frame side of the housing (10). [See the rectangles of the same length which cover a little bit more than four times the recited thickness (T), thus clearly suggesting that the thickness (T) is greater than one sixth of the recited axial length (AL)]. 


    PNG
    media_image5.png
    610
    456
    media_image5.png
    Greyscale



Regarding claim 10, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1, whereinPage 3 of 8Responsive to Office Action mailed June 22. 2022 Yamasaki teaches the stator is fixed onto the inner wall of the housing by shrink fit (press fit), and a heat sink (30) is fixed onto the inner wall of the housing by shrink fit (press fit).  Note that rear frame 30 is made of metal, aluminum [0025].  It has inherent property of absorbing heat.  The claim does not require further about heat sink.  


    PNG
    media_image1.png
    232
    677
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Kliman, Fujii and Liu as applied to claim 1 rejection, and further in view of Niwa (JP 2016158475, hereinafter “Niwa”). 

Regarding claim 5, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1, but does not disclose wherein an axial length of a fixing portion between the rear frame and the housing 18 / 20is greater than an axial distance between the rear frame and the stator along the inner wall of the housing.  
However, Niwa teaches (see fig. 9, [0080]) having an axial length of a fixing portion (FP, see annotated fig. 9) between a rear frame (40) and a housing (22) 18 / 20is greater than an axial distance (AD, see annotated fig. 9) between the rear frame (40) and the stator (23) along the inner wall (22c) of the housing (22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, Fujii and Liu, the recited arrangement, in order to suppress deformation of the housing, as taught by Niwa ([0080]).


    PNG
    media_image6.png
    464
    457
    media_image6.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Kliman, Fujii and Liu as applied to claim 1 rejection, and further in view of TAKIZAWA et al. (US 20180026492 A1, hereinafter “TAKIZAWA”).
Regarding claim 6, the references failed to teach wherein 5an axial length of a fixing portion between the rear frame and the housing is greater than 0.4 times of a thickness of the stator.  
Note that Kliman describes [0003] the stator core of electric machines utilizes thin insulated steel laminations.  It is well-known in the art that steel laminations is formed by thin plates.  
TAKIZAWA describes [0038] the stator core (32, Fig. 2) of electric machines utilizes thin insulated steel laminations. Compared the size of 0.5 mm thick was used as the shield plate (46), it would have been obvious to have the stator core of Yamasaki being a thin insulated steel laminations to reduce the eddy current flow.  As a result of combining, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an axial length of a fixing portion between the rear frame and the housing is greater than 0.4 times of a thickness of the stator.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Yamasaki in view of Kliman, Fujii and Liu as applied to claim 1 rejection, and further in view of Cirani et al. (US 2013/0026872, hereinafter “Cirani”) and Taniguchi et al. (US 2012/0019096, hereinafter “Taniguchi”).
Regarding claim 7, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1, but does not disclose that the rotor is provided with an IPM structure in which the plurality of 10permanent magnets are embedded, the stator is formed by stacking a plurality of stator cores respectively having an annular back yoke portion and a plurality of teeth protruding radially inward from the back yoke portion, and has a step skew structure in which a circumferential position of the plurality of teeth is twisted according to a position along an 15axial direction.
However, Cirani teaches a rotor (40) provided with an IPM structure (see fig. 2a) in which the plurality of 10permanent magnets (50, 52) are embedded.

    PNG
    media_image7.png
    472
    381
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, Fujii and Liu, the recited embedded permanent magnets arrangement, in order to provide higher saliency ratios, higher reluctance torque, increased protection against magnet demagnetization and the elimination of an external retaining sleeve around the rotor, as taught by Cirani ([0002]).
Yamasaki in view of Kliman, Fujii, Liu and Cirani does not disclose a stator formed by stacking a plurality of stator cores respectively having an annular back yoke portion and a plurality of teeth protruding radially inward from the back yoke portion, and has a step skew structure in which a circumferential position of the teeth is twisted according to a position along an 15axial direction.
However, Taniguchi teaches a stator (see fig. 2) formed by stacking a plurality of stator cores (5, 6) respectively having an annular back yoke portion (2, [0035]) and a plurality of teeth (3) protruding radially inward from the back yoke portion (2), and has a step skew structure ([0044]) in which a circumferential position of the teeth (3) is twisted according to a position along an 15axial direction (see fig. 2).

    PNG
    media_image8.png
    429
    427
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, Fujii, Liu and Cirani, the recited arrangement, in order to reduce torque ripple of the motor, thereby suppressing fluctuations in rotational movement of the motor and reducing magnetic noise generated by the motor, as taught by Taniguchi ([0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834